ORDER

PER CURIAM.
The State appeals from the trial court’s judgment entered in favor of Jonathon G. Childress (“Childress”), on his motion to suppress evidence. The State argues the trial court erred in granting Childress’s motion to suppress evidence because the Southeast Missouri Drug Task Force Officers had reasonable suspicion to stop Chil-dress’s vehicle based on particularized reasonable suspicion that criminal activity was in progress.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The judgment of the trial court is affirmed. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 30.25(b).